Briefs Stricken and Order filed September 09, 2021




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00123-CV
                                  ____________

                       MARCUS JACQUOT, Appellant

                                        V.

                         MELODY COKER, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-51429

                                    ORDER

      Appellant’s opening brief and reply brief disclose the name of a person who
was a minor when the underlying suit was filed. See Tex. R. App. P. 9.9(a)(3).
Accordingly, the briefs are STRICKEN.

      Appellant is ordered to file briefs that comply with Texas Rule of Appellate
Procedure 9.9 on or before September 20, 2021.

                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.